DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/27/21 has been entered.
Response to Arguments
	Applicant’s arguments filed on 5/27/21 have been fully considered but are found not persuasive. In response to Applicant’s argument that Wapelhorst fails to disclose a “junction”, while the T junction 16 and 64 are separate in Wapelhorst, it is noted that the line that 16 branches from does have a junction at 16—it starts from 12, branches at 16, and loops back to the analyzer port 12 via the left hand valves (see 11). 
	See annotated Quimby fig 1, Wapelhorst fig 2, comprising mapping to the claimed elements.
	
    PNG
    media_image1.png
    565
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    432
    880
    media_image2.png
    Greyscale

	In response to Applicant’s argument that Wapelhost fails to disclose the inert gas claimed. However, Wapelhorst teaches multiple channels for directing input conditioning gases (see through 40), and teaches the output (inert gas channel) (16). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to replace the interface between the GC and MS, including the gas inlet system 160 of Quimby, with the interface system of Wapelhorst, which includes a further branch channel and inert gas channel. Examiner respectfully suggests clarifying the junction/inlet structure.
	Applicant also argues that if the split ratio in Wapelhorst were adjusted, production would be difficult, limitations would have been imposed on setting flow resistance, and it would be difficult to set the split ratio afterwards. Applicant notes the inventor’s solution controlling the split ratio using the second flow rate regulator. However, the claims are sufficiently broad to read on the more complex split ratio system of Wapelhorst, with enables advantages such the ability to do isotopic analysis and enable precise control of gas flows and fractionation (see e.g. [0030,90]), even without the advantages recited by applicant. Examiner respectfully suggests clarifying the flow configuration. 

Status of the Application
	Claim(s) 1-7 is/are pending.
	Claim(s) 7 is/are withdrawn.
	Claim(s) 1-6 is/are rejected.
Claim Rejections – 35 U.S.C. § 103


    PNG
    media_image3.png
    158
    934
    media_image3.png
    Greyscale

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Quimby et al. (US20130062515A1) [hereinafter Quimby] in view of Wapelhorst et al. (US20160061798A1) [hereinafter Wapelhorst].
	Regarding claim 1, Quimby teaches an apparatus for analyzing an evolved gas, comprising: 
	a gas component evolving unit (see sample introduction device, 238) configured to evolve a gas component contained in a sample (see [0077]), 
	a detection member (see mass spectrometer, 104) configured to detect the gas component evolved from the gas component evolving unit (see fig 1), and 
	a mixed gas channel (see 246) configured to connect the gas component evolving unit and the detection member to each other (see fig 1) and to allow a mixed gas comprising the gas component and a carrier gas for guiding the gas component to the detection member to flow therethrough (see fig 1), 
	and further comprising: 
	a branch channel (see e.g. 278) branched from the mixed gas channel and open to an outside see flame ionization device, FID, [0080], 272), 
	an inert gas channel (see portion of 246 downstream of junction with 160) joined to the detection member downstream of the branch channel such that an inert gas (see conditioning gas, argon, [0022], from conditioning gas source, 204) is allowed to flow therethrough to the detection member (see fig 1), 
	a first flow rate regulator (see flow controller, 268) configured to adjust a flow rate F1 of the carrier gas (see [0081]), 
	a second flow rate regulator (see e.g. flow controller, 156, [0073]) configured to adjust a flow rate F4 the inert gas flowing through the inert gas channel (see [0073]), and 
	a flow rate control unit (see means for regulating, [0097]) configured to control

	Quimby may fail to explicitly disclose the junction at which the inert gas channel is joined to the mixed gas channel is configured to be open to the outside atmosphere; and fails to explicitly disclose controlling a split ratio using the second flow rate regulator. 
	However, Wapelhorst teaches a gas inlet system for interfacing to an ion analyzer from devices like a gas chromatograph (see Wapelhorst, [0142], abstract) which enables the ability to do isotopic analysis and enable precise control of gas flows and fractionation (see e.g. [0030,90]), said system comprising wherein the junction at which the inert gas channel is joined to the mixed gas channel is configured to be open to the outside atmosphere (see e.g. fig 2: 6, 14, [0133]); and controlling a split ratio using the second flow rate regulator (caused by open to atmosphere and upstream flow controlled to be sufficient to cause specified ratio of loss of flow, see [0133]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teaching of Wapelhorst with the gas control system including the interface of Quimby, because a skilled artisan would have been motivated to look for ways to improve the control over the interface, enable the ability to perform isotopic analysis, and control unwanted fractionation, in the manner taught by Wapelhorst. 

	Regarding claim 3, the combined teaching of Quimby and Wapelhorst teaches the flow rate control unit controls the first flow rate regulator (see e.g. Quimby, 268) so as to increase the flow rate F1 when a detection signal from the detection member is less than a predetermined range (see adjustments to provide within desired range, [0099]).

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Quimby and Wapelhorst, as applied to claim 1 above, and further in view of Schlosser (US4361810A).
	Regarding claim 2, the combined teaching of Quimby and Wapelhorst fails to explicitly disclose a discharge pressure regulator for adjusting a discharge pressure of the mixed gas discharged from the branch channel is provided at a discharge side of the branch channel. However, the use of pressure 
	Regarding claim 4, the combined teaching of Quimby, Wapelhorst, and Schlosser teaches the detection member is a mass spectrometer (see Quimby, TOF, fig 1: 124, [0068]), and an ion source (see 120, [0066]) is provided between the mixed gas channel and the mass spectrometer (see fig 1) so as to ionize the gas component of the mixed gas (see [0066]), and the flow rate control unit controls the first flow rate regulator (see e.g. Quimby, 268) so as to increase the flow rate F1 when a detection signal from the detection member is less than a predetermined range (see adjustments to provide within desired range, [0099]).

Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Quimby and Wapelhorst, as applied to claim 1 above, and further in view of Chun et al. (US20160298783A1) [hereinafter Chun].
	Regarding claim 5, the combined teaching of Quimby and Wapelhorst fails to explicitly disclose a flow rate measurement instrument for measuring the flow rate of the mixed gas flowing into the detection member or the flow rate of the mixed gas discharged from the branch channel. However, Chun teaches a system to directly measure gas flow rates directly before an ion source, which enables the ability to provide more precise control of actuators despite imprecise movement or sealing (see Chun, [0003]) and ensures the downstream mass spectrometer is operating within proper ranges (see [0023]), said system comprising a flow rate measurement instrument (see Chun, flow meter, fig 1: 50, [0020]) for measuring the flow rate of the mixed gas flowing into the detection member (see fig 1) or the flow rate of the mixed gas discharged from the branch channel (see Quimby, fig 1). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Chun in the system of the combined prior art, because a skilled artisan . 

Claim(s) 6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Quimby, Wapelhorst, and Schlosser, as applied to claim 1 above, and further in view of Chun et al. (US20160298783A1) [hereinafter Chun].
	Regarding claim 6, the combined teaching of Quimby, Wapelhorst, and Schlosser fails to explicitly disclose a flow rate measurement instrument for measuring the flow rate of the mixed gas flowing into the detection member or the flow rate of the mixed gas discharged from the branch channel. However, Chun teaches a system to directly measure gas flow rates directly before an ion source, which enables the ability to provide more precise control of actuators despite imprecise movement or sealing (see Chun, [0003]) and ensures the downstream mass spectrometer is operating within proper ranges (see [0023]), said system comprising a flow rate measurement instrument (see Chun, flow meter, fig 1: 50, [0020]) for measuring the flow rate of the mixed gas flowing into the detection member (see fig 1) or the flow rate of the mixed gas discharged from the branch channel (see Quimby, fig 1). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Chun in the system of the combined prior art, because a skilled artisan would have been motivated to look for ways to improve control and operation of the system, including knowing the desired flow control is achieved despite imprecise movement or sealing problems. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from 

/JAMES CHOI/Examiner, Art Unit 2881